People v Abdelrahman (2022 NY Slip Op 01036)





People v Abdelrahman


2022 NY Slip Op 01036


Decided on February 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
BETSY BARROS
CHERYL E. CHAMBERS
WILLIAM G. FORD, JJ.


2021-05507
 (Ind. No. 6037/18)

[*1]The People of the State of New York, respondent,
vSalah Abdelrahman, appellant.


Aidala, Bertuna & Kamins, P.C., New York, NY (Barry Kamins of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Heidi Cesare, J.), imposed July 26, 2021, upon a jury verdict, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
DUFFY, J.P., BARROS, CHAMBERS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court